PER CURIAM.
The appellant pled no contest to charges of possession of cocaine, possession of dia-zepam, and possession of cannabis. On this appeal he raises three issues concern*845ing his plea and the conditions and provisions of the order of probation entered by the trial court. We find merit in only one point.
For the reason stated in Tillman v. State, 592 So.2d 767 (Fla. 2d DCA 1992), we strike the special condition of probation numbered 6 which prohibits the appellant from using intoxicants to excess and visiting places where intoxicants, drugs or other dangerous substances are unlawfully sold, dispensed or used.
Affirmed as modified.
DANAHY, A.C.J., ALTENBERND, J., and BENTLEY, E. RANDOLPH, Associate Judge, concur.